                   IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF OREGON

                                EUGENE DIVISION



ROBERTS. BONDICK                                          Case No. 6:19-cv-00520-AA
                                                           OPINION AND ORDER
             Plaintiff,

      vs.

BOARD OF GOVERNORS OF THE
FEDERAL RESERVE SYSTEM, et al.,

             Defendants.



AIIillN, District Judge:

      Plaintiff Robert S. Bondick seeks leave to proceed in fomi.a panperis ("IFP") in

this action. (Doc. 2). For the reasons set forth below, the Amended Complaint (doc.

26) is DISMISSED without leave to amend, plaintiffs lVIotion for Appointment of Pro

Bono Counsel (doc. 3) is DENIED, and plaintiffs IFP petition (doc. 2) is GRANTED.

                                   STANDARDS

      When a plaintiff seeks to proceed IFP, district courts have the power under 28

U.S.C. § 1915(e)(2)(B) to screen complaints even before service of the complaint on

defendants and must dismiss a complaint if it fails to state a claim. Courts apply the

same standard under 28 U.S.C. § 1915(e)(2)(B) as when addressing a motion to

dismiss under Federal Rule of Civil Procedure 12(b)(6). Watison v. Cart.er, 668 F.3d


Page 1- OPINION AND ORDER
1108, 1112 (9th Cir. 2012). To survive a motion to dismiss under the federal pleading

standards, the complaint must include a short and plain statement of the claim and

"contain sufficient factual matter, accepted as true, to 'state a claim for relief that is

plausible on its face."' Ashcroft u. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

Corp. u. Twombly, 550 U.S. 544, 570 (2007)). The court is not required to accept legal

conclusions, unsupported by alleged facts, as true. Id.

      Pro se pleadings are held to less stringent standards than pleadings by

attorneys. Haines u. Kerner, 404 U.S. 519, 520-21 (1972). The court should construe

pleadings by pro se plaintiffs liberally and afford the plaintiffs the benefit of any

doubt. Karim-Pana.hi u. Los Angeles Police Dep't, 839 F.2d 621, 623 (9th Cir. 1988).

A pro se litigant is also entitled to notice of the deficiencies in the complaint and the

opportunity to amend, unless the complaint's deficiencies cannot be cured. Id.

                                     DISCUSSION

      Plaintiff alleges that defendants contributed to the prolonged period of

homelessness that he experienced between 201'! and 2016 and that, during that time,

he was assaulted and severely injured while sleeping outdoors in Eugene, Oregon.

      Plaintiff initially filed this action against the Board of Governors of the Federal

Reserve System on April 9, 2019, along with an IFP petition and Motion for

Appointment of Pro Bono Counsel. The Court dismissed the Complaint for lack of

standing pursuant to 28 U.S.C. § 1915(e)(2)(B), granted plaintiff leave to amend the

complaint by May 29, 2019, and deferred ruling on the IFP petition and motion for

appointment of counsel.




Page 2 - OPINION AND ORDER
          Plaintiff filed his Amended Complaint on June 3, 2019. 1 The Amended

Complaint alleges that plaintiff is disabled and his sole source of income is Social

Security benefits. Plaintiff also alleges that, in February 201'1, he "relocated to the

California and had to take up shelter in a hotel till he ran out of money each month"

and that his "credit rating dropped, leaving it harder for him to find an apartment."

Amend. Comp!. at 7.

        The Amended Complaint reasserts plaintiffs claims against the Board of

Governors and also names the Chair of the Board of Governors, the Chair of the Office

of the Comptroller of the Currency, and the Chair of the Federal Deposit Insurance

Corporation as defendants. The Amended Complaint appears to allege that these

defendants' policies and omissions contributed to property management companies'

practices and standards that made it difficult for plaintiff to obtain housing, including

"the lending practice that allows the governing viability of our fair housing laws,

specifically legally discriminating based on an allowable national standard of a

minimum monthly income requirements of at least 33-40X percent of the monthly

rent," id. at 2, and rules "that allow realty company's [sic] to leave apartments

vacant," id. at 7. Specifically, plaintiff alleges that defendants "allowed continuation

of poor lending practices to realty company's [sic] ,vith out proper oversight, leaving

the Plaintiff homeless." Id. at 8. Plaintiff also alleges that the "real-estate bubble

that helped crate [sic] the 2007-2010 financial crisis, could have been slowed down to


        1 Because the Amended Complaint was untimely, the Court could dismiss the action without
proceeding to the screening inquiry under 28 U.S.C. § 1915(e). But, because, as explained below, that
inquiry also points to dismissal, the Court ,vill excuse the timeliness issue and address the allegations
in the Amended Complaint.


Page 3 - OPINION AND ORDER
help fund real-estate and the construction market that comes with it at 8.5 GPD of

the stock market." Id. at 7.

       Once again, plaintiff has failed to allege standing. Article III standing is a

jurisdictional requirement for any claim filed in federal court. Wilson v. Lynch, 835,

5.3d 1083, 1090 & n.2. To have standing, a "plaintiff must have (1) suffered an injury

in fact, (2) that is fairly traceable to the challenged conduct of the defendant, and (3)

that is likely to be redrnssed by a favorable judicial decision." Spokeo, Inc. v. Robins,

136 S. Ct. 1540, 1547 (2016). At the pleading stage, the complaint must contain facts

establishing each element of standing. Id.

       Like those alleged in the original Complaint, the injuries alleged in the

Amended Complaint, including homelessness and physical harm, are not "fairly

traceable" to defendants' conduct. The allegations added in the Amended Complaint,

which describe the legal framework governing the Federal Reserve and federal

financial policy and add further detail to plaintiffs theory of liability, do not cure the

fundamental issue identified by this Court's earlier opinion.         Plaintiffs injuries

remain "highly indirect" and the result of"the independent actions of [multiple] third

part[ies] not before the court," including the property management companies that

denied plaintiffs rental applications and the individuals who attacked plaintiff. Allen

v. Wright, 468 U.S. 737, 758 (1984).

      In sum, plaintiff has failed to allege standing after the Court provided him with

an opportunity to amend. The Court concludes that further amendment would be

futile. Accordingly, the Amended Complaint is dismissed without leave to amend.




Page 4- OPINION AND ORDER
      Plaintiff has also filed a Motion for Appointment of Pro Bono Counsel (doc. 3).

Generally, there is no constitutional right to counsel in a civil case. United States u.

30.64 Acres of Land, 795 F.2d 796, 801 (9th Cir. 1986). However, pursuant to 28

U.S.C. § 1915(e), this Court has discretion to request volunteer counsel for indigent

parties in exceptional circumstances. Wood u. Housewright, 900 F.2d 1332, 1335 (9th

Cir. 1990).   To determine whether exceptional circumstances exist, this Court

evaluates the plaintiffs likelihood of success on the merits and ability to articulate

his claims pro se in light of the complexity of the legal issues involved. Id. at 1335-

36. At this stage, the Court does not find that exceptional circumstances exist to

warrant appointment of counsel, as plaintiff is not likely to succeed on the merits.

Accordingly, plaintiffs motion is DENIED.

      Plaintiffs IFP petition (doc. 1) is GRANTED.

                                   CONCLUSION

      Plaintiffs IFP Petition (doc. 1) is GRANTED, the Amended Compliant (doc. 9)

is DISMISSED without service upon the defendants and without leave to amend, and

the Motion for Appointment of Pro Bono Counsel (doc. 3) is DENIED. Final judgment

shall be entered accordingly.
                                              nA
      It is so ORDERED and DATED this 1,. day of December 2019.




                                    Ann Aiken
                            United States District Judge




Page 5 - OPINION AND ORDER
